Citation Nr: 0713054	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-03 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1968 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and September 2003 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran has 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, and mood.

2.  The evidence fails to show that the veteran is 
unemployable as a result of his service connected PTSD.


CONCLUSIONS OF LAW

1.  Criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).

2.  Criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, DC 9411.  A 50 
percent rating is assigned for PTSD when a veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The veteran asserts that his PTSD related symptomatology is 
more severe than it is currently rated.  He has submitted 
numerous treatment records (including records from a 14 week 
inpatient PTSD session from December 2004 to March 2005, 
where the veteran learned ways of successfully living with 
his PTSD), and several VA examination reports.  However, the 
evidence fails to demonstrate that the veteran's behavior is 
commensurate with the symptoms that support a 70 percent 
rating, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The veteran has been married twice, and has two children who 
he had not seen in eight years as of May 2002.  Nevertheless, 
the veteran has lived with a girlfriend in Florida for more 
than 15 years and he remains close to his parents.  In March 
2005, the veteran reconnected with his sister for the first 
time in many years.  While the veteran has not worked in a 
number of years (after being employed as a printer from 1972 
to 1989; and then as a painter), he indicated in November 
2004 that he had stopped working because he got tired of 
paying child support to his ex-wife who would not allow him 
to have a relationship with his daughters.  The veteran also 
indicated that he stopped working as a painter because he 
developed physical problems with his hands that were wholly 
unrelated to his PTSD.

Treatment records from September 2002 show that the veteran 
was alert and oriented, and his speech was spontaneous.  The 
veteran's mood was noted to be depressed, but he denied any 
suicidal or homicidal ideations, as well as any delusions or 
paranoia.  The veteran's judgments were intact, and he was 
noted to be benefiting from processing his Vietnam related 
issues with his peers.

In January 2003, the veteran underwent a VA examination at 
which he complained of trouble sleeping and daily Vietnam 
related nightmares.  The examiner noted that the veteran was 
alert and oriented and in no apparent distress; his insight 
and judgment were both fair to good; and his short and long 
term memory seemed to be intact.  The examiner diagnosed the 
veteran with PTSD of moderate severity, and assigned a Global 
Assessment of Functioning (GAF) score of 55, noting that the 
veteran's symptoms interfered with his sense of well-being 
and his relatedness to others.

In July 2003, the veteran was noted to be benefiting from 
group therapy.  He was oriented and without evidence of 
either psychosis or suicidal/homicidal ideations.  The 
veteran's participation in the group was appropriate and he 
was supportive of the other members in the group.

The veteran underwent a second VA examination in August 2003 
at which he was alert and oriented, well-nourished, neatly 
dressed, cooperative, and in no apparent distress.  The 
veteran made good eye contact and his speech was clear, 
coherent, goal-directed, and unpressured.  The veteran had 
neither looseness of association, nor hallucinations or 
delusions.  The veteran's insight and judgment were both 
noted to be fair to good.  The examiner diagnosed the 
veteran's with PTSD of moderate severity, and assigned a GAF 
score of 50-55, noting that the veteran's symptoms interfere 
with his sense of well-being, his sleep, and his relatedness 
to others.  The veteran dealt poorly with stress, but the 
examiner noted that while the veteran's psychological state 
of being affected his ability to work, the veteran indicated 
that he probably could work if he was physically able, and if 
he was by himself in a low stress environment where he could 
work at his own pace.  

At treatment sessions in November 2003 and March 2004, the 
veteran was assessed with GAF scores of 65.  In November 
2004, the veteran was noted to be alert, coherent, and 
oriented; his speech was fluent and logical and his mood was 
apathetic.  The veteran reported some feelings of depression, 
but he had no suicidal or homicidal ideations.

In December 2004, the veteran was admitted to a 14 week PTSD 
rehabilitation program.  The intake mental status examination 
found the veteran to be fairly groomed with fair eye contact.  
The veteran was cooperative and his motor function was 
unremarkable.  The veteran's mood and affect were depressed 
and the veteran was noted to have feelings of helplessness 
and low self-esteem.  The veteran was oriented to time, 
place, and person, and his attention was not impaired, 
although his concentration was.  The veteran had fair 
capacity for judgment and insight.  The doctor assigned a GAF 
of 40.

During the program, the veteran was able to make great 
strides with regards to understanding his PTSD, interacting 
with others, and strengthening his relationship with his 
family.  Treatment records indicate that the veteran 
demonstrated better socialization skills as evidenced by 
greater participation in the community meetings, and 
increased interaction with the other residents.  The veteran 
was even elected as the community president.  As the program 
progressed, the veteran continued to participate in more 
social and recreational outings, which he indicated he 
enjoyed.  He also continued to maintain good anger control, 
despite events that might trigger anger or frustration.  The 
veteran indicated that his ability to tolerate and cope with 
stress, frustration, and anger had improved throughout the 
course of the program.  It was also noted that the veteran 
had established close rapport with several of his peers, and 
planned to continue the relationships after his discharge.  
On one weekend, when the veteran had been released to visit 
his parents, the veteran's parents surprised him with his 
daughter's phone number, and he was able to talk to her for 
the first time in a long time.  

In February 2005, the director of the VA PTSD program in 
Miami wrote a letter indicating that the veteran's PTSD 
symptomatology significantly impaired his ability to function 
at work, and opining that the veteran was not capable of 
maintaining gainful employment due to his psychiatric and 
medical conditions.  The doctor assigned the veteran was a 
GAF of 41.

Nevertheless, in March 2005, a week before his discharge, the 
same doctor indicated that the veteran had made progress 
during his stay in all areas he identified as problems in his 
life.  He gained insight on his problems, and expressed 
motivation to continue working on these issues in aftercare 
treatment.  At time of discharge, the doctor assigned the 
veteran a GAF of 48.  

In May 2005 and again in July 2005, the veteran was assigned 
GAFs of 50 by other VA doctors.

In August 2005, the veteran reported that he had regressed 
somewhat, after being unable to get into a local PTSD group 
in Daytona Beach, Florida.  However, after attending a PTSD 
group session that day, the veteran indicated that he felt 
like he was on top of the world, since he was with the people 
he wanted to be with.

In April 2006, the veteran underwent a third VA examination.  
The veteran was noted to have a limited social life, with the 
exception of his monthly VA group treatment.  The veteran 
continued to live with his girlfriend as he had for almost 16 
years, and he visited his parents once a month.  The veteran 
was alert and oriented; his thought process was logical and 
goal directed; and the veteran denied having any delusions, 
panic attacks, or obsessive behaviors.  He also denied having 
any suicidal or homicidal ideations.  The examiner assigned 
the veteran a GAF score of 60, indicating that it was 
reflective of moderate symptoms (e.g. few friends, socially 
withdrawn).  The veteran was noted to be fully mentally 
competent to handle his disability payments; and, while he 
continued to be unemployed, the veteran denied that it was 
due to his mental disorder's effects   

During the course of the veteran's appeal, the veteran has 
been assigned GAF scores between 40 and 65.  A rating between 
31 and 40 is assigned when an individual presents either some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure or irrelevant); or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friend, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school); a rating between 41 and 50 is assigned 
when an individual presents either serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job); and a rating between 51 and 60 is assigned 
when an individual presents either moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks); or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  

Throughout the course of the veteran's appeal, treatment 
records convey that his PTSD symptomatology has been 
improving as he has received treatment.  Through group 
sessions and the veteran's 14 week inpatient program, the 
veteran has become more social, particularly with the 
veterans in his group; and he has strengthened his 
relationship with his family and his girlfriend.  He was also 
able to reach out to his daughter during his in-patient 
treatment.  The veteran has also learned to better cope with 
his PTSD symptoms.  While the veteran has remained unemployed 
for the past several years, he has indicated that this is due 
to physical disabilities and not to his PTSD; and the veteran 
conceded that he could work if it was a low stress job that 
allowed him to work at his own pace.  The treatment records 
and most recent examination show that the veteran's PTSD 
symptoms are moderate.  Even if the veteran has some work 
deficiencies, he has not shown deficiencies in family 
relations, judgment, thinking, or mood.  While the veteran 
has displayed some of the PTSD symptoms that would be shown 
by a more disabled veteran (such as depression), his overall 
disability picture is best reflected by the 50 percent rating 
that is currently assigned.  See 38 C.F.R. § 4.7.  
Furthermore, the majority of the GAF scores assigned, 
including the GAF score assigned at the most recent VA 
treatment session, show moderate PTSD symptoms.  It is also 
noted that the veteran's lowest PTSD scores were consistently 
provided by the same doctor, where as the higher GAF scores 
were provided by multiple doctors.  As such, the evidence 
fails to demonstrate that the veteran's PTSD meets the 
criteria for an increased rating, and his claim is therefore 
denied.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran only service-connected disability is PTSD (rated 
as 50 percent disabling).  As such he fails to meet the 
schedular criteria for a TDIU, since his service-connected 
disability is not evaluated at the 60 percent level.  
Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability. 38 C.F.R. § 4.16(b).

The medical evidence in this case fails to show, however, 
that the veteran's service connected disability has prevented 
him from being employable.  

The veteran has not worked in a number of years.  He was 
employed from 1972 to 1989 as a printer before quitting that 
job when his job relocated.  The veteran then worked as a 
painter, but non-service related physical ailments prevented 
him from continuing as a painter.  In May 2002, he noted that 
he had not worked steadily since 1989, relying on odd jobs 
for revenue.  

The veteran completed four years of high school.  He also 
went through occupational therapy at VA from August 2002 
through January 2003, where the veteran was consistently 
found to be alert with appropriate behavior, and in need of 
only minimal cuing.  The counselor also noted that the 
veteran appeared to be retaining instructions.  However, the 
occupational therapy was discontinued in January 2003 after 
the veteran missed a number of scheduled appointments.

The veteran has provided several reasons for his not working 
during the course of his appeal.  In November 2004, he 
indicated that he had stopped working, because he got tired 
of paying child support to his ex-wife who would not allow 
him to have a relationship with his daughters.  The veteran 
has also indicated that he has problems with his hands that 
forced him to stop working as a painter, and that continue to 
bother him.

At the veteran's VA examination in August 2003 the examiner 
noted that the veteran dealt poorly with stress, but found 
that while the veteran's psychological state of being 
affected his ability to work, the veteran himself indicated 
that he probably could work if he was physically able, and if 
he was by himself in a low stress environment where he could 
work at his own pace.  At the veteran's VA examination in 
April 2006 the veteran again asserted that his hand problems 
were the reason for his unemployment, and the examiner 
commented that there was no objective evidence that the 
veteran's PTSD had any direct effect on his employment.  The 
examiner also indicated that the veteran only had an 
inability to perform work tasks during periods of stress and 
the severity of this inability was either mild or transient.
    
While the veteran may not be employable on account of his 
disabilities, the evidence reflects that it is the veteran's 
physical disabilities that prevent him from being employable, 
and not his PTSD.  As such, a service-connected disability is 
not responsible for the veteran's unemployability; and the 
veteran's claim for a TDIU is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2005.  By this, and by previous letters, 
and the statement of the case, the veteran was informed of 
all four elements required by the Pelegrini II Court as 
stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Numerous VA treatment and occupational therapy records have 
been obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 50 percent for PTSD is denied.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


